                                                     Entered on Docket
                                                     May 28, 2019
                                                     EDWARD J. EMMONS, CLERK
                                                     U.S. BANKRUPTCY COURT
                                                     NORTHERN DISTRICT OF CALIFORNIA
 1 WEIL, GOTSHAL & MANGES LLP
   Stephen Karotkin (pro hac vice)
 2 (stephen.karotkin@weil.com)                 Signed and Filed: May 28, 2019
   Ray C. Schrock, P.C. (pro hac vice)
 3 (ray.shrock@weil.com)
   Jessica Liou (pro hac vice)
 4 (jessica.liou@weil.com)                     ________________________________________
                                               DENNIS MONTALI
 5 Matthew Goren (pro hac vice)                U.S. Bankruptcy Judge
   (matthew.goren@weil.com)
 6 767 Fifth Avenue
   New York, NY 10153-0119
 7 Tel: 212 310 8000
   Fax: 212 310 8007
 8

 9 KELLER & BENVENUTTI LLP
   Tobias S. Keller (#151445)
10 (tkeller@kellerbenvenutti.com)
   Jane Kim (#298192)
11 (jkim@kellerbenvenutti.com)

12 650 California Street, Suite 1900
   San Francisco, CA 94108
13 Tel: 415 496 6723
   Fax: 650 636 9251
14
   Attorneys for Debtors
15 and Debtors in Possession

16                              UNITED STATES BANKRUPTCY COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
18
      In re:
19
      PG&E CORPORATION                                  Bankruptcy Case
20
                                                        No. 19-30088 (DM)
21             - and -
                                                        Chapter 11
22    PACIFIC GAS AND ELECTRIC                          (Lead Case)
      COMPANY,                                          (Jointly Administered)
23                        Debtors.
24                                                      ORDER FOLLOWING DISCOVERY
               Affects PG&E Corporation
                                                        CONFERENCE HELD MAY 8, 2019 RE (I) EX
25     Affects Pacific Gas and Electric              PARTE APPLICATION OF THE TORT
          Company                                       CLAIMANTS COMMITTEE PURSUANT TO
26                                                      FED. R. BANKR. P. 2004 FOR ORDERS
       Affects both Debtors
                                                        AUTHORIZING PRODUCTION OF
27   * All papers shall be filed in the Lead Case,      DOCUMENTS, AND (II) INFORMAL
     No. 19-30088 (DM).                                 DISCOVERY LETTERS
28



Case: 19-30088           Doc# 2255   Filed: 05/28/19       Entered: 05/28/19 17:14:47   Page 1 of
                                                  4
 1          PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”),

 2 as debtors and debtors in possession (collectively, “PG&E” or the “Debtors”), and the Official

 3 Committee of Tort Claimants (the “TCC”), appeared before this Court on May 8, 2019 for a discovery

 4 conference (the “Discovery Conference”) to discuss (i) the Ex Parte Application of the TCC Pursuant

 5 to Bankruptcy Rule 2004 for Orders Authorizing Production of Documents dated April 30, 2019 (the

 6 “2004 Application”), and (ii) informal discovery correspondence submitted to the Court by the parties

 7 including (a) the TCC’s letter to the Court dated April 30, 2019 regarding the TCC’s request for the

 8 Debtors to produce certain “management-related” documents (the “TCC Letter”), and (b) the

 9 Debtors’ letter to the Court dated May 6, 2019 setting forth their positions in response to both the

10 Application and the TCC Letter (the “Debtors’ Response Letter”). Appearances of counsel were as

11 stated on the record.

12          Having considered the 2004 Application, the correspondence submitted by the parties, and the

13 arguments at the hearing,

14          IT IS HEREBY ORDERED THAT:

15          1.     The TCC’s 2004 Application is granted to the extent set forth herein. The Debtors and

16 the TCC reached agreement on Requests 1 through 24 and Request 25 (a), (b) and (f) of the 2004

17 Application without intervention of the Court. With respect to Request 25(c), (d), (e), (g) and (h)

18 listed in Attachment A to the 2004 Application, the Debtors have agreed and are directed to produce

19 to the TCC, to the extent non-privileged documents exist and are located after a reasonable search,

20 non-privileged documents in response to these Requests from 2009 to November 8, 2018.

21          2.     The Debtors are directed to produce to the TCC, to the extent non-privileged documents

22 exist and are located after a reasonable search, the following non-privileged documents in response to

23 Request 4 listed in Exhibit C to the TCC Letter: non-privileged board packages and board meeting

24 agendas delivered to the Debtors’ Boards of Directors for board meetings scheduled to occur during

25 the three year period preceding the bankruptcy filing, January 29, 2016 through January 29, 2019, and

26 the post-bankruptcy filing period of time through the date of this Order (the “Applicable Period”), on

27 the following subjects: (i) the payment of dividends to holders of equity of PG&E Corp., (ii) the

28 payment of severance to the Debtors’ former CEO Geisha Williams, and (iii) the payment of severance



Case: 19-30088      Doc# 2255      Filed: 05/28/19    Entered: 05/28/19 17:14:47       Page 2 of
                                                4
 1 to senior officers to which Section 16 of the Securities Exchange Act would apply and to directors of

 2 the Board of Directors of PG&E Corp. or of the Utility ((i)-(iii) collectively, the “Relevant Subjects”).

 3          3.     The Debtors are directed to produce to the TCC, to the extent non-privileged documents

 4 exist and are located after a reasonable search, the following non-privileged documents in response to

 5 Request 5 listed in Exhibit C to the TCC Letter: the Debtors’ Board of Directors Minute Book,

 6 including minutes of board of director meetings, resolutions and unanimous consents prepared or

 7 signed during the Applicable Period on the Relevant Subjects.

 8          4.     The Debtors are directed to produce to the TCC, to the extent non-privileged documents

 9 exist and are located after a reasonable search, the following non-privileged documents in response to

10 Request 10 listed in Exhibit C to the TCC Letter: the Debtors’ minutes and summaries of meetings,

11 discussions and resolutions of the Debtors’ and the Board of Directors’ respective committees,

12 including without limitation the audit and compensation committee meetings, during the Applicable

13 Period on the Relevant Subjects.

14          5.     The Debtors are directed to produce to the TCC, to the extent non-privileged documents

15 exist and are located after a reasonable search, the following non-privileged documents in response to

16 Request 11 listed in Exhibit C to the TCC Letter: all formal reports prepared by or at the request of

17 any special litigation committee or committee of the Board of the Debtors, or any investigation or

18 audit team, including without limitation all formal audit committee reports on the Relevant Subjects

19 and the wildfires that occurred during the 2017 and 2018 wildfire seasons.

20          6.     The Debtors are directed to produce to the TCC, to the extent non-privileged documents

21 exist and are located after a reasonable search, the following non-privileged documents in response to

22 Request 12 listed in Exhibit C to the TCC Letter: all formal investigation reports prepared by the

23 Debtors’ counsel, auditors or investigators on the Relevant Subjects and the wildfires that occurred

24 during the 2017 and 2018 wildfire seasons.

25          7.     The Debtors are directed to produce to the TCC, to the extent non-privileged documents

26 exist and are located after a reasonable search, the following non-privileged documents in response to

27 Request 26 listed in Exhibit C to the TCC Letter: all ratifications of the Debtors’ officers and

28 directors’ actions, granted in the Applicable Period on the Relevant Subjects.



Case: 19-30088       Doc# 2255      Filed: 05/28/19     Entered: 05/28/19 17:14:47       Page 3 of
                                                 4
 1         8.      The Debtors are directed to provide the TCC with a draft Protective Order on or before

 2 May 17, 2019.

 3
     APPROVED AS TO FORM AND CONTENT:
 4

 5
     Dated: May 28, 2019
 6
     BAKER & HOSTETLER LLP
 7
     /s/ Robert Julian
 8   Robert Julian

 9   Attorneys for Official Committee of Tort Claimants

10

11
                                          ** END OF ORDER **
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



Case: 19-30088      Doc# 2255      Filed: 05/28/19    Entered: 05/28/19 17:14:47       Page 4 of
                                                4
